Citation Nr: 1137845	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  07-21 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1. Entitlement to service connection for a back disability, to include lumbosacral strain and thoracic spine. 

2. Entitlement to service connection for a neck disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H.J. Baucom




INTRODUCTION

The Veteran had active service from January 1983 to January 1986 and July 1987 to October 1989. 

These matters come before the Board of Veteran's Appeals (Board) on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which denied reopening a claim for service connection for lumbosacral strain, finding that new and material evidence had not been submitted.  

The Veteran subsequently relocated, and the claim is now under the jurisdiction of the Fort Harrison, Montana, VARO.

In a March 2011 Board decision the claim was reopened and remanded for further development, including a VA examination. 

The issues have been expanded to encompass all the Veteran's contentions and the evidence of record which demonstrates that the Veteran had both neck (cervical spine) and back (thoracic spine) complaints in service, as well as recent neck and back complaints. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has a right to compliance with the remand order, and VA has a duty to ensure compliance.  Remand is required for compliance with the Board's directives.  Stegall v. West, 11 Vet App. 268 (1998).

In March 2011 the Board remanded the claim for a VA examination and asked the examiner to opine as to whether any back disorder began in service or was the result of any incident in service, to include vehicle accidents in 1983 and 1985.  The examiner only provided an opinion as to whether the Veteran's cervical condition was related to the motor vehicle accident in 1985and did not address any other back condition, or whether either any back or neck condition began in service.   

Accordingly, the case is REMANDED for the following action:

1. Send the claims file to the VA examiner who conducted the previous examination and request that the following opinions be provided.  If the opinions cannot be provided without further examination, schedule an additional examination.  

The claims folder must be reviewed in conjunction with the additional opinion or an examination.  

The examiner is to provide diagnoses of all of the Veteran's current neck and back disabilities. 

(a) The examiner is to opine as to whether it is at least as likely as not that any current neck disability began in service. 

(b) The examiner is to opine as to whether it is at least as likely as not that any current neck disability was caused by any incident in service, to include the 1983 motorcycle accident and the 1985 motor vehicle accident. 

(c) The examiner is to opine as to whether it is at least as likely as not that any current lumbar or thoracic disability began in service. 

(d) The examiner is to opine as to whether it is at least as likely as not that any current lumbar or thoracic disability was caused by any incident in service, to include the 1983 motorcycle accident and the 1985 motor vehicle accident. 

A complete rationale for the opinions expressed must be included in the examination report.

If the requested opinions cannot be rendered without resorting to speculation, the examiner is to state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2. Review the claims file to ensure that the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the claims on appeal.  If the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the appropriate time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.   

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


